Title: From George Washington to Nicholas Cooke, 13 May 1776
From: Washington, George
To: Cooke, Nicholas



Sir
New York May 13. 1776

I received your favor of the 6 Instt for which and Its several Inclosures I return you my thanks.
Agreable to my promise, on the 30 Ulto I wrote Congress upon the state of your Colony, and Sollicited their attention to It and that they woud adopt proper measures for Its defence and relief—A Copy of my Letter you have inclosed for your perusal and further Satisfaction.

It gives me much pleasure to hear that the Town of Newport have come to the laudable & necessary resolution you mention, and I heartily wish that nothing but Unanimity & a good Agreement hereafter may prevail with you; If united your exertions will probably be crowned with the desired effect, and If they shou’d not be so fully answered, as sanguine dispositions may hope for, there will be this consolation that nothing on your parts have been omitted to advance and promote not only the Interest of the Colony but that of all the United ones. I am Sir with great respect & esteem Yr most Obedt Servt

Go: Washington

